DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 14, drawn to an artificial leather.
Group II, claim(s) 8-13 and 16-17, drawn to a process for producing an artificial leather.
Group III, claim(s) 16, drawn to a method of manufacturing an article.
Group IV, claim(s) 17, drawn to a method for manufacturing an article.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huang (CN 206109852)1 in view of Tanaka (US 2008/0163469).
Huang teaches synthetic leather containing degradable hemp (bast) fibers (paragraph [0002]). The synthetic leather includes a hemp (bast) fiber non-woven fabric, the top of the hemp fiber non-woven fabric coated with a wet PU layer (together bottom layer), the upper surface of the wet-process PU layer coated with a dry-process hydrophilic PU layer (intermediate layer), and the top of the dry-process hydrophilic PU layer is coated with a dry process hydrophobic PU layer (top layer) (paragraph [0007]). The thickness of the hemp (bast) fiber non-woven fabric is 0.95-1.05 mm and the thickness of the wet PU layer is 0.35-0.4 mm (bottom layer thickness) (bottom layer thickness greater than any of said first intermediate layer thickness or said top intermediate layer thickness) (paragraphs [0011]-[0012]). The dry-processed hydrophilic PU layer has a thickness of 0.02-0.03 mm (intermediate layer thickness) (paragraph [0013]). The dry-processed hydrophobic PU layer has a thickness of 0.02-0.03 mm (top layer thickness) (paragraph [0014]).
With respect to hydrophilic PU layer (intermediate layer) having a thickness less than the hydrophobic PU layer (top layer), it is noted that Huang teaches the same thickness range for both layers (paragraphs [0013]-[0014]). The ordinary artisan would recognize that the layers may be the same thickness, the hydrophilic PU layer (intermediate layer) may have a greater thickness, or the hydrophilic PU layer (intermediate layer) may have a thinner thickness. Therefore, to one of ordinary skill in the art, it would have been obvious to try the three thickness relationships above in order to determine which provides the desired hydrophilic and hydrophobic properties to the resulting artificial leather as well as the desired hand and feel. See MPEP 2143.
Huang is silent as to the hemp (bast) fiber nonwoven being impregnated with the wet PU layer.
Tanaka teaches a process of producing nonwoven fabrics for artificial leather and substrates for artificial leather (paragraph [0001]). In the process a solution or dispersion of elastic polymer is impregnated or coated on the nonwoven fabric for artificial leather (paragraph [0033]). With such an elastic polymer impregnated in a controlled amount, the feel and mechanical properties of the artificial leather is controlled in a desired level, the pulling out of fibers from the substrate is prevented, and the adhesion of the surface coating layer is enhanced (paragraph [0033]). Polyurethane resins are the preferred elastic polymer (paragraph [0034]).
Since both Huang and Tanaka teach polyurethane layers coated on a nonwoven for use as an artificial leather substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the wet PU layer to be impregnated into the hemp (bast) fiber nonwoven layer because as taught by Tanaka it is known that the polyurethane may either coat the nonwoven or impregnate the nonwoven in the artificial leather art, and that impregnation of the polyurethane results in an artificial leather with the desired hand and feel, reduced fiber pull out, and enhanced adhesion with the surface coating layer.
The polymer in the bottom layer being for binding and coloring the bast fibers and the intermediate layer being for gluing with the top layer defines the polymer and intermediate layer by what they do, rather than what they are. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim (#). See MPEP 2173.05(g). Huang in view of Tanaka teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference